Citation Nr: 1625999	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for residuals of a total left knee arthroplasty on and after September 1, 2014.  

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee prior to November 5, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to April 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Des Moines, Iowa. 

In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of that hearing is associated with the record. 

The issues on appeal were last before the Board in October 2015 at which time the Board granted an increased rating to 60 percent for residuals of a total left knee arthroplasty from January 1, 2014 to August 31, 2014.  The Board also remanded the issues of entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee prior to November 5, 2012 and entitlement to a rating in excess of 60 percent for residuals of total left knee arthroplasty on and after September 1, 2014 for additional evidentiary development.  

The issue of entitlement to service connection for a back disability to include as secondary to the service connected left knee disability has been raised by the record at the time of the April 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1.  On and after September 1, 2014, the residuals of a total left knee arthroplasty were manifested by chronic residuals consisting of severe painful motion; the disability has been assigned the highest rating available absent additional surgery .  

2.  Prior to November 5, 2012, the symptomology associated with the degenerative joint disease of the left knee was productive of, at most, limitation of extension to 10 degrees and limitation of flexion to 90 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent for residuals of a total left knee arthroplasty on and after September 1, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 5055 (2015).

2.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the left knee prior to November 5, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5260, 5261 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The duty to assist the Veteran has been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  The Veteran has been provided with an adequate VA examination for his left knee claims.  The examiners reviewed the Veteran's pertinent history and also conducted physical examinations.  The VA examination report for the knee contains sufficient descriptive information to allow for an accurate evaluation of the claim under the pertinent Diagnostic Codes.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims.

Criteria

In July 2011, the Veteran submitted a claim for an increased rating for his service connected left knee.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In all claims for an increased disability rating VA has a duty to consider the possibility of assigning staged ratings.  See Hart v Mansfield, 21 Vet App 505 (2007). 

Under Diagnostic Code 5055, for one year following implantation of a knee prosthesis for service-connected knee disability, a 100 percent rating is assigned.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned, when there are intermediate degrees of residual weakness, pain, or limitation of motion.  These intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.59.  

Prior to November 5, 2012, the left knee disability has been assigned a 10 percent disability rating under Diagnostic Code 5261 for limitation of extension.  38 C F R § 4 71a.  Under Diagnostic Code 5261, a noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  38 C F R § 4 71a.  A noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.

The Board observes that the issue of entitlement to a rating in excess of 20 percent for residuals of the left knee injury Prior to November 5, 2012 based on instability of the knee under Diagnostic Code 5257 was denied by the Board in November 2014 and this decision is final.  An analysis of the left knee symptomology under Diagnostic Code 5257 is not warranted.  

Factual background

An August 2011 VA treatment record reveals the Veteran had chronic left knee pain and that any twisting motion or pressure caused more pain.  The Veteran reported that the knee locked up two times per week.  Range of motion was from five to 90 degrees with crepitus and possible osteophytes.  The VA physician found the Veteran had likely worsening symptoms of osteoarthritis in a flare-up episode and possible loose body.  X ray examination revealed moderate osteoarthritis at the knee joint, chondrocalcmosis, and no acute abnormality.  

An October 2011 VA treatment record indicates the Veteran reported pain throughout the knee associated with standing and going up stairs.  He could only walk a mile, and he occasionally used crutches.  The record indicates the Veteran was not very active due to his pain.  He had an antalgic gait, and range of motion was from 10 to 90 degrees.  The Veteran's knee was stable ligamentously and with varus and valgus stress testing.  He had pain along the medial and lateral joint lines with normal pulses and reflexes.  The assessment was moderate osteoarthritis.  

The November 2011 VA examination report reflects diagnoses of internal derangement of the knee including residuals of an ACL repair, with unremarkable surgical scars from ACL repair and arthroscopic surgeries.  The Veteran reported that his pain was a four on most days but was a six at the end of the day depending on how many steps he took that day.  The pain was worsened by high impact, hard shoes, going up stairs, and kneeling.  The Veteran denied that flare ups impacted the functioning of his knee.  On examination, flexion was to 115 degrees, with pain beginning at 115 degrees, and extension ended at five degrees with pain beginning at five degrees.  After repetitive use testing, flexion was to 115 degrees and extension was to five degrees, and there was additional functional loss in the form of less movement than normal,  pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  There was no tenderness or pain to palpation, and muscle strength, anterior stability, posterior stability, and medial-lateral stability were normal.  There was no evidence of recurrent patellar subluxation, and the Veteran had never had any tibial or fibular impairment.  There was a meniscal tear.  The Veteran had not had a total knee joint replacement, but he had knee surgery in November 1984, with residual symptoms including unremarkable scars.  There was no objective evidence of joint instability despite a subjective sensation of instability.  There was a joint line prominence on the left knee was consistent with osteoarthritis.  The Veteran did not use any assistive device as a normal mode of locomotion although he occasionally used crutches and a cane.  He used crutches for a period of days to two weeks approximately once per year when his knee locked up, and he used a cane occasionally (less than weekly) when the knee was consistently more painful.  There was X ray evidence of degenerative arthritis but no X-ray evidence of patellar subluxation.  The examiner noted the Veteran had mild to moderate impairment in home functioning that included chores and recreation.  There was mild impairment in activities of daily living with difficulty dressing related to a lack of ability to trust full weightbearing on the left lower extremity.  The Veteran continued to work a physically demanding job, although he stated that he currently did not work as a tree trimmer due to his left knee pain.  X-ray examination revealed moderate degenerative changes of the left knee similar to previous reports.  

A November 2011 VA treatment record includes a diagnosis of severe osteoarthritis of the left knee, chronic with mild acute exacerbation.  The record indicates the Veteran used crutches to modify weight bearing.  The Veteran was also advised that a moderate amount of exercise daily could help his symptoms of chronic pain syndrome.  The Veteran's major concern was his knee popping out, and he reported that he had a brace ordered.  He was not waking up due to his pain, but the pain and aching were severe, non-radiating and an eight out of 10 in intensity.  He also reported he had locking of the knee.  X ray examination revealed moderate degenerative changes of the left knee similar to the X-ray findings in August 2011.  Physical examination revealed no effusion.  When walking several times across the room, the Veteran's knee did not pop and he was walking very aggressively without difficulty.  The assessment was known grade three osteoarthritis with osteophytes.  A separate November 2011 VA treatment record shows the Veteran reported a constant burning sensation in his knee.  

On a January 2012 questionnaire for disability benefits from the Social Security Administration, the Veteran reported an aching pain that ranged from a four to a six He had locking four to six times per week, when the sharp pain was a 10.  He stated that any movement or using stairs worsened the pain.  He reported that during the last year the lock-ups sometimes lasted from one to three weeks.  He had pain with every step and pain when he was not walking.  The burning pain started in the knee and radiated down his shin, with lock-ups, he had pain shooting through his whole body.  His pain had not changed much in the past 12 months.  During any activity, his pain could increase, and he had to restrict every sport, including golfing, walking, and riding.  Swimming was the only exercise he could perform.  The pain affected his sleep in that he had to wake up to roll over every two to three hours.  He had gained 15 pounds as the result of his pain.  The Veteran stated it was hard to concentrate with the pain and his condition was best when he did a combination of sitting, standing, and walking.  He did mow the lawn with a riding mower, shovel snow, and drive to meetings.  He also did his own shopping and cut and split his own wood for heat.  The Veteran reported that he had stopped working in May 2008 as the result of his pain.  On examination, he reported having three to four falls in the past year secondary to his knee locking out.  He denied any numbness or tingling.  Left lower extremity manual muscle testing was three out of five, and he was limited with strength secondary to pain with resistance.  He also had weakness throughout the whole left lower extremity secondary to pain.  Flexion was to 97 degrees secondary to pain and straight leg raising was to 85 degrees.  There was no diminished sensation.  The Veteran stated that he required a knee brace for ambulation.  He kept his left knee extended when he ambulated and had a circumducting gait pattern with the left lower extremity.  He was unable to do a heel to toe gait pattern secondary to pain, and he had decreased stance time and a decreased step length.  He tried to not put as much weight on his left lower extremity while standing, and when sitting, he kept his left lower extremity extended out in front of him.  The examiner found the Veteran would have difficulty with lifting and walking for any type of distance.  

A March 2012 VA treatment record shows the Veteran denied swelling, redness at the joint, and subsequent signs of infection since his original surgery 20 years ago.  He rated his pain as a four to a 10 out of 10.  His walking was limited to two blocks, and he was occasionally using crutches to off load his knee.  Pulses and strength were normal.  Range of motion was from five to 90 degrees.  There was slight MCL laxity and pain with valgus stress testing.  The knee opened with anterior drawers approximately three millimeters with a firm end point.  It was stable in the presence of varus stress.  There was a negative posterior drawer.  

A Social Security disability examination was conducted in April 2012.  The record reveals the Veteran reported that his left knee locked up at times, especially when getting up from a seated position or trying to rise while kneeling.  The locking sensation was present four to six times per week.  The Veteran was not working.  He is able to chop wood but has severe pain with activity.  Pain would cause him to wake at night.  Range of motion testing was only notable for limitation of motion of left knee flexion to 97 degrees secondary to pain.  

An October 2012 orthopedic surgery note shows the Veteran had disabling pain for approximately 10 years and was unable to walk more than a few blocks.  He did not have any numbness or weakness distally.  There was no evidence of erythema or drainage, and a small infra-articular effusion was present.  Range of motion was from five degrees to 120 degrees without pain.  The Veteran's knee was stable with varus and valgus and a/p stress testing with good end points.  The impression was disabling left knee osteoarthritis secondary to remote septic arthritis.  X-ray examination revealed mild medial and lateral compartment osteoarthritis, grossly unchanged.  Meniscal chondrocalcinosis was also noted.  A tunnel in the proximal right tibia could represent post-surgical changes of the anterior cruciate ligament reconstruction.  

At the April 2014 hearing, the Veteran testified that his knee locked up four to six times per month prior to his surgery.  When the lock ups occurred, the knee swelled and put him down for anywhere from 10 days to two weeks until the swelling went down.  Then, he was still only able to walk on his toe with crutches or a cane.  Most of the time he was unable to get around without an apparatus or walker.  He stated that the grinding was constant and that he did not bend his hip or put any weight on his leg.  He could only get to 90 degrees range of motion.  He reported that he could not mow his lawn or walk from his house to the store and back unless he broke it up during the day.  He reported that the knee was always swollen prior to his surgery to the point where you could not see the kneecap.  The Veteran stated that lying in bed watching television was painful and sitting in a chair watching television was painful.  

In November 2015, a VA physician reviewed the medical records in an attempt to determine the extent of disability the Veteran experienced, prior to November 15, 2012, when pain on use or during flares was present.  The examiner wrote that, based on his review of the record as well as the VBMS claims file and CPRS notes, he would not be able to provide any further details regarding "additional loss of function on motion of the left knee due to pain, fatigue, weakness, incoordination, or lack of endurance, to include on repetitive use" without resorting to mere speculation.  The rationale was that the examiner was not able to observe veteran under such conditions in order to objectively ascertain such limitations and/or loss of function, especially since the request for such information and details were regarding a November 2011 examination/status of veteran's disability at that time. (i.e., over 4 years has passed since this time period.)  The examiner concluded by writing that he would not be able to provide any objective details on the Veteran's status in November 2011.  

Analysis

The Board finds that entitlement to a disability rating in excess of 60 percent for residuals of a total left knee arthroplasty on and after September 1, 2014 is not warranted at any time.  The service connected left knee disability has been awarded the maximum scheduler rating effective September 1, 2014 under the Diagnostic Code 5055 absent any new surgery.  The Board finds no other Diagnostic Code is more applicable to rate the symptomology associated with the residuals of the total knee arthroplasty.  Because Diagnostic Code 5055 contemplates painful and/or limited motion and weakness, providing additional ratings for the left knee under Diagnostic Code 5055 and Diagnostic Codes 5256, 5257, 5258, 5260, or 5261 would compensate the Veteran's symptoms twice.  Double compensation, or pyramiding, is prohibited under 38 C.F.R. § 4.14 (2015).

The Board finds that an increased rating is not warranted at any time prior to November 5, 2012 for the degenerative joint disease of the left knee.  The evidence of record does not support an increased rating upon application of Diagnostic Code 5260.  There is no evidence which documents that the Veteran experiences restriction in the range of motion of flexion of his knee to 60 degrees or less even when pain on use or during flares is taken into account.  The reports of the VA examinations and the clinical records do not document such impairment.  The greatest level of impairment noted in the medical records are several records which show restriction to 90 degrees.  The Veteran's self-reported history does not indicate that he experiences restriction in left knee flexion to 60 degrees or less.  

The Board finds that an increased rating is not warranted at any time prior to November 5, 2012 for the service connected left knee disability when it is evaluated under Diagnostic Code 5261 based on limitation of extension.  During the pertinent time period, extension of the leg was limited to, at most, 10 degrees even when pain on use and during flares was taken into account.  In August 2011, the range of motion was from five to 90 degrees and the range of motion was from 10 to 90 degrees in October 2011.  At the time of the VA examination in November 2011, extension ended at five degrees, with pain beginning at five degrees, and after repetitive use testing extension was to five degrees.  In March 2012 range of motion was from five to 90 degrees, and in October 2012, range of motion was from five degrees to 120 degrees without pain.  The Veteran's own statements do not indicate he experienced impairment of extension to more than 10 degrees.  

The Joint Motion for Remand indicates that the Board erred in relying on the report of the November 2011 VA examination when evaluating the functional impairment associated with the left knee.  In an attempt to rectify the situation, the Board directed that a VA health care professional should review the record to determine of the extent of additional functional loss the Veteran experienced due to pain.  The examiner was unable to provide such an opinion without resort to speculation.  The rationale provided by the examiner makes sense to the Board - that he wasn't present to observe the Veteran's range of motion.  The Board finds there is no other evidence of record which demonstrates that the range of motion of the left knee for extension was reduced more than 10 degrees or flexion was limited to 60 degrees or less  even when pain on use or during flares was taken into account.  The Veteran informed the examiner who conducted the November 2011 VA examination that he did not experience any additional loss of function of his left knee during flares of pain.  The examiner recorded when pain was reported during movement.  This was at 5 degrees limitation of extension.  VA has determined that the impairment in the range of motion for extension of the left knee was 10 degrees (and this was based on single clinical record).  There is no objective medical evidence documenting that the impairment in the range of motion of the left knee was more than 10 degrees even when pain on use or during flares is taken into account.  The Veteran's own contemporaneous statements indicate the presence of pain but they do not quantify when the pain begins.  They do not indicate that he experiences functional impairment of the left knee, prior to November 2012, which was productive of impairment in extension of 15 degrees or more or impairment in flexion to 60 degrees or less.  
The Board has considered whether the Veteran's left knee disability warrants a higher disability rating under a separate Diagnostic Code prior to November 5, 2012.  Here however the evidence does not reflect ankylosis of the knee or limitation of flexion to 45 degrees or less.  38 C F R § 4 71a, Diagnostic Codes 5256, 5260.  In addition, the medical evidence does not demonstrate malunion of the tibia and fibula with marked knee disability.  38 C F R § 4 71a, Diagnostic Code 5262.  

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v Peake, 22 Vet App 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id at 115 116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director Compensation and Pension Service.  38 C F R § 3 321(b)(1).  Otherwise the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet App at 116.  Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate.  The Veteran's left knee disability is evaluated as a musculoskeletal disability the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet App at 115, see also 38 C F R § 4 71a, Diagnostic Codes 5201, 5202.  Ratings in excess of that assigned are provided for certain manifestations of a left knee disability but as described above, those symptoms are not present for the period on appeal.  Here the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's left knee disability during the period decided herein.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  

Total disability rating based on individual unemployability (TDIU).  The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v Shinseki, 22 Vet App 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service connected disability in question regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6 96 (Aug 16 1996), see also Cafrey v Brown 6 Vet App 377 (1994), Fanning v Brown, 4 Vet App 225,229 (1993), EF v Derwinski 1 Vet App 324 (1991).  In a March 2013 written statement, the Veteran's representative specifically indicated that the Veteran was not claiming entitlement to a TDIU.  As such, the Board concludes that the Veteran has not raised a claim for a TDIU.  


ORDER

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee prior to November 5, 2012 is denied.  

Entitlement to a disability rating in excess of 60 percent for residuals of a total left knee arthroplasty on and after September 1, 2014 is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


